Case: 1:14-cr-00214-JG Doc #: 1165 Filed: 09/24/20 1 of 5. PageID #: 7215



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO

                                            :
 UNITED STATES OF AMERICA,                  :             CASE NO. 1:14-cr-214
                                            :
                 Plaintiff,                 :             ORDER
                                            :             [Resolving Doc. 1127]
  vs.                                       :
                                            :
  JERMAINE MOORER,                          :
                                            :
                 Defendant.                 :
                                            :


  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Defendant        Jermaine   Moorer   moves    for   compassionate    release   under

  18 U.S.C. § 3582(c). 1 Moorer asks the Court to reduce his sentence to time served due to

  the high incidence of COVID-19 at his correctional institution and due to his pre-existing

  medical conditions. 2 He says that his pre-existing medical conditions give him a heightened

  risk of severe illness if he contracts the virus. 3 The Government opposes. 4 Moorer replies. 5

             For the reasons stated below, the Court GRANTS Moorer’s motion.

        I.           Background
             On June 8, 2014, a grand jury indicted Moorer with thirty co-defendants for his part

  in a large-scale Cleveland area drug distribution scheme. 6 Consistent with a plea agreement,

  on November 10, 2014, Moorer pled guilty to Count 1 of the indictment. Count 1 charged

  Moorer with conspiring to possess with intent to distribute cocaine in violation of 21 U.S.C.



             1
                 Doc. 1127.
             2
               Id.
             3
               Id.
             4
               Doc. 1136.
             5
               Doc. 1137.
             6
               Doc. 1.
Case: 1:14-cr-00214-JG Doc #: 1165 Filed: 09/24/20 2 of 5. PageID #: 7216

  Case No. 1:14-cr-214
  Gwin, J.

  §§ 841(a)(1), 841 (b)(1)(A), and 846. 7

            On February 25, 2015, this Court sentenced Moorer to 102 months’ imprisonment.

  Moorer received credit from July 7, 2014, when Moorer was first incarcerated. 8 The Court

  also required five years of supervised release with both standard and special conditions. 9

      II.             Discussion
            Moorer, now an inmate of FCI Danbury in Connecticut, moves for compassionate

  release. 10 Though he is only 42 years old, Moorer argues that his health conditions—type 2

  diabetes, obesity, and anemia—make him vulnerable to negative impacts of COVID-19. 11

  The conditions in FCI Danbury, Moorer claims, make it more likely that he will contract the

  virus. More than 10% of Danbury inmates have already contracted COVID-19. 12

            Moorer has served approximately three quarters of his 102-month sentence and is

  scheduled to be released on May 18, 2022. 13 He has maintained a clean conduct record

  while incarcerated, earning a job as a prison dorm orderly. 14 Moorer has also taken plumbing

  courses while incarcerated, that Moorer believes will allow him to obtain gainful

  employment after release. 15 If released, Moorer says he will live in his own home and will

  care for his elderly mother and disabled stepbrother. 16 The Government opposes Moorer’s




            7
                Doc. 352.
            8
                Doc. 550.
            9
                Id.
            10
                 Doc. 1127.
            11
                 Id.
            12
                 Id.; Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited
  Sept. 18, 2020).
          13
             Doc. 1127-2.
            14
                 Id.
            15
                 Id.; Doc. 1127-6.
            16
                 Doc. 1127-6.
                                                           -2-
Case: 1:14-cr-00214-JG Doc #: 1165 Filed: 09/24/20 3 of 5. PageID #: 7217

  Case No. 1:14-cr-214
  Gwin, J.

  release. 17

          A. Exhaustion
          The Court may modify a defendant’s term of imprisonment upon the defendant’s

  motion made 30 days after the defendant requests compassionate release from his facility’s

  warden. 18 Moorer requested compassionate release from FCI Danbury’s warden on April 12

  and May 14, 2020. 19 No responses from the warden are included in the record.

          The government argues that Moorer has failed to exhaust his administrative remedies

  as required by 18 U.S.C. § 3582 because Moorer has not shown that the warden denied his

  requests for compassionate release or that Moorer appealed any such denials. But the text

  of the statute and controlling precedent defeat this argument.

          In relevant part, 18 U.S.C. § 3582(c)(1)(A) provides that an inmate may take their

  compassionate release request to federal court after he has “fully exhausted all administrative

  rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf

  or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

  facility, whichever is earlier.” Thirty days after the inmate requests compassionate release

  from his facility’s warden, he may seek relief in federal court, whether or not the warden has

  responded or the inmate has appealed any negative response. 20

          Moorer filed his first request for compassionate release on April 12, 2020. He filed

  his supplemental motion for compassionate release in this Court sixty days later on June 11,



          17
              Doc. 1136.
          18
              18 U.S.C. § 3582(c)(1)(A).
           19
              Doc. 1127-5.
           20
              United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020) (“Prisoners who seek compassionate
  release have the option to take their claim to federal court within 30 days, no matter the appeals available to
  them.”).
                                                        -3-
Case: 1:14-cr-00214-JG Doc #: 1165 Filed: 09/24/20 4 of 5. PageID #: 7218

  Case No. 1:14-cr-214
  Gwin, J.

  2020. Because more than 30 days passed between the time Moorer asked FCI Danbury’s

  warden for compassionate release and the filing of Moorer’s supplemental motion in this

  Court, Moorer has satisfied 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirement.

          B. Eligibility
          To grant a compassionate release sentence reduction, the Court must find that

  “extraordinary and compelling reasons warrant such a reduction” and “that such a reduction

  is consistent with applicable policy statements issued by the Sentencing Commission.” 21 The

  Court must also consider the sentencing factors set forth in 18 U.S.C. § 3553. 22

          Moorer’s circumstances present “extraordinary and compelling” reasons that warrant

  compassionate release. Moorer’s medical records reflect that he has a history of obesity,

  type 2 diabetes, and anemia. 23 All three conditions make him particularly susceptible to

  complications if he contracts COVID-19. 24 Though there are only two active cases of

  COVID-19 at FCI Danbury on September 21, 2020, there have been more than 140 cases

  among the facility’s inmates and staff since the pandemic began. 25 One FCI Danbury inmate

  has died of COVID-19. 26 Moorer is at high risk of severe illness if he remains incarcerated.

          Granting compassionate release also accords with the 18 U.S.C. § 3553 sentencing

  factors. Moorer has served most of his sentence, and he has no pre-sentence violent criminal



          21
               18 U.S.C. § 3582(a)(1)(A).
          22
               Id.
          23
               Doc. 1127-1.
          24
              People     with      Certain    Medical     Conditions,     CDC        (Sept.     11,      2020),
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
  conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
  extra-precautions%2Fgroups-at-higher-risk.html (recognizing people with obesity, anemia, and diabetes are at
  “an increased risk of severe illness from COVID-19.”).
           25
              Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited Sept.
  21, 2020).
          26
               Id.
                                                      -4-
Case: 1:14-cr-00214-JG Doc #: 1165 Filed: 09/24/20 5 of 5. PageID #: 7219

  Case No. 1:14-cr-214
  Gwin, J.

  history. Though Moorer has an earlier recidivism history, this sentence ran significantly

  longer than any earlier Moorer sentence. During this sentence, Moorer maintained good

  conduct, become a prison dorm orderly, and participated in drug treatment and vocational

  programs. Moorer’s sentence conduct suggests less recidivism risk. The 74-month prison

  term Moorer served and the five years of supervised release he will serve after his release

  sufficiently reflect the seriousness of his offense, provide just punishment for it, and promote

  respect of the law. 27

     III.         Conclusion

            For these reasons, the Court GRANTS Moorer’s compassionate release motion. The

  Court orders Moorer serve the balance of his sentence on home confinement under the same

  conditions as Moorer’s supervised release. The Court gives work release and directs the

  supervising probation officer seek to accommodate home release needed to enable Moorer’s

  care for his mother and stepbrother. Moorer’s term of supervised release remains at five

  years, and he is otherwise subject to the terms of the most recent judgment. 28

            The Court orders the Bureau of Prisons to take measures, including a 14-day pre-

  transfer quarantine, to ensure that Moorer is COVID-19-free prior to his release.

  IT IS SO ORDERED.


  Dated: September 24, 2020                           s/     James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




            27
                 18 U.S.C. § 3553.

                                                -5-
